Citation Nr: 1524353	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1961 to February 1962 with subsequent Reserve service.  The Veteran died in July 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  By letter dated in June 2013, the RO notified the appellant that the claim for DIC benefits was denied.

In June 2013, the appellant submitted a notice of disagreement indicating she was appealing the effective date.  In November 2013, the RO issued a statement of the case which considered entitlement to DIC based on cause of death and pursuant to 38 U.S.C.A. § 1318.  In the December 2013 VA Form 9, the appellant indicated that she had read the statement of the case and was only appealing the claim based on the Veteran being disabled/unemployable for greater than 10 years.  The issue certified for appeal was entitlement to DIC based on 38 U.S.C.A. § 1318.

In reviewing the procedural history, the Board agrees that the issue for consideration is limited to entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant has not indicated intent to appeal the issue of service connection for the cause of death.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision; and he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2012, VA notified the appellant of the information and evidence needed to substantiate a claim for DIC benefits, to include notice of what part of the evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter provided notice as to how VA assigns effective dates and to the extent applicable, complied with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Additional notification was sent in December 2012 and a September 2013 Report of General Information indicates that the appellant was contacted and the § 1318 criteria were discussed.  This issue was adjudicated in the November 2013 statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA and private medical records.  As concerns a claim for DIC under 38 U.S.C.A. § 1318, there is no indication that any further development is warranted.  See 38 C.F.R. § 3.159(c) (2014).  


Analysis

The appellant asserts entitlement to DIC benefits under 38 U.S.C.A. § 1318.  At the time of his death in July 2012, the Veteran was service-connected for intervertebral disc syndrome rated as 20 percent disabling from December 10, 1998 and as 60 percent disabling from July 31, 2001.  A total disability rating based on individual unemployability (TDIU) was in effect from June 21, 2005.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  The Veteran was discharged from his initial period of active duty training in February 1962 and was discharged from the Army Reserve in June 1993.  He died in July 2012.  While he was granted a TDIU, the effective date was in 2005.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

In order for clear and unmistakable error to exist, the Court has stated:
 
(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.
 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The appellant generally asserts that the effective date for the TDIU award was incorrect.  For example, in an October 2012 statement, she noted that there were a lot of mistakes on his part with dates.  In a September 2013 statement, she indicated that she was trying to get the date changed to "1992".  In her VA Form 9, she stated that she was not sure how VA came up with that date in the file, but she knew the Veteran was disabled/unemployable for more than 10 years prior to his death.  These statements, however, do not rise to the level of asserting CUE in the October 2009 rating decision that granted entitlement to TDIU.  That is, they do not specifically identify an error of fact or law, which had it not been made, would have manifestly changed the outcome of the case.  

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Although sympathetic to this claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


